                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                 ϱͬϮϰͬϮϬϮϭ            New York, New York 10007


                                                      May 24, 2021

VIA ECF
Hon. Stewart D. Aaron                   ƉƉůŝĐĂƚŝŽŶ'ZEd͘dŚĞ/ŶŝƚŝĂůWƌĞƚƌŝĂůŽŶĨĞƌĞŶĐĞĐƵƌƌĞŶƚůǇ
United States Magistrate Judge          ƐĐŚĞĚƵůĞĚĨŽƌ:ƵŶĞϮϵ͕ϮϬϮϭŝƐĂĚũŽƵƌŶĞĚƵŶƚŝů:ƵůǇϳ͕ϮϬϮϭĂƚ
United States District Court            ϭϭ͗ϬϬĂ͘ŵ͘^KKZZ͘
500 Pearl Street                        ĂƚĞĚ͗DĂǇϮϰ͕ϮϬϮϭ
New York, New York 10007

       Re:     Schmidt v. United States of America, No. 20 Civ. 3003 (SDA)

Dear Judge Aaron:

        This Office represents the government in this action brought under the Federal Tort Claims
Act (“FTCA”), 28 U.S.C. § 1346. The initial conference in this matter is currently scheduled for
June 29, 2021 at 11:00 a.m. ECF No. 22. Having conferred with the plaintiff’s counsel, I write to
respectfully request a short adjournment of the initial conference to July 1, 6, 7, or 9 (or another
date that is convenient for the Court). I respectfully request this adjournment because I have a
prior-scheduled initial conference scheduled on the same date at an overlapping time. This is the
government’s first request for an adjournment of the initial conference in this matter. Plaintiff’s
counsel consents to this request.

       I thank the Court for its consideration of this request.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                By:    s/ Joshua E. Kahane
                                                      JOSHUA E. KAHANE
                                                      Assistant United States Attorney
                                                      Telephone: (212) 637-2699
                                                      Facsimile: (212) 637-2786
                                                      E-mail: joshua.kahane@usdoj.gov

cc: Steve Vaccaro, Esq. (via ECF)
